DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
Claim(s) 1–9 is/are being treated on their merits.
Claim(s) 10 and 11 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09 December 2021 is acknowledged.
Claim(s) 10 and 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January 2020, 28 January 28 2021, 22 April 2021, 08 February 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
FIG. 1 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites the limitations "inorganic particles, a dispersing resin having a weight average molecular weight of 500,000 or more or a viscosity of 550 cps or more, and a dispersant" at the same indentation level as "a porous coating layer." The inorganic particles, dispersing resin, and dispersant are components of the porous coating layer. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See MPEP § 608.01(m). The limitation "inorganic particles, a dispersing resin having a weight average molecular weight of 500,000 or more or a viscosity of 550 cps or more, and a dispersant" should be further indented with respect to "a porous coating layer."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the dispersant is a branched or unbranched saturated or unsaturated fatty acid having 8 to 22 carbon atoms." It is unclear if the phrase "branched or unbranched saturated or unsaturated" is a list of three alternatives (e.g., branched fatty acid, unbranched saturated fatty acid, or unsaturated fatty acid or a list of four alternatives (e.g., branched saturated fatty acid, branched unsaturated, unbranched saturated fatty acid, or unbranched unsaturated fatty acid). Therefore, the limitation "wherein the dispersant is a branched or unbranched saturated or unsaturated fatty acid having 8 to 22 carbon atoms" is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2015/0303003 A1, hereinafter Ha) in view of Hayakawa et al. (US 2012/0258349 A1, hereinafter Hayakawa).
Regarding claims 1 and 2, Ha discloses a separator for secondary batteries, the separator comprising:
a porous polymer substrate having therein a plurality of pores (FIG. 1, [0022]); and
a porous coating layer disposed on an area of at least one surface of the porous polymer substrate or on an area of at least one surface of the porous polymer substrate and the pores in the porous polymer substrate (FIG. 1, [0022]),
wherein the porous coating layer comprises inorganic particles, a dispersing resin, and a dispersant (see porous coating layer; [0022], [0034]); and
a resin layer disposed on at least one surface of the porous coating layer opposite the porous polymer substrate (FIG. 1, [0022]).
Ha does not explicitly disclose:
a dispersing resin having a weight average molecular weight of 500,000 or more or a viscosity of 550 cps or more; and
wherein the dispersing resin is a polymer resin comprising a cyano group.
Hayakawa discloses a separator comprising a porous coating layer (see separator, [0070]) including a dispersing resin having a weight average molecular weight of 500,000 or more or a viscosity of 550 cps or more (TABLE 1, [0075]); and wherein the dispersing resin is a polymer resin comprising a cyano group (see cyanoethyl polyvinyl alcohol, [0075]) to improve the heat resistance of the separator (see binder, [0016]). Ha and Hayakawa are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous coating layer of Ha with the dispersing resin of Hayakawa in order to improve the heat resistance of the separator.
Regarding claim 6
wherein a composition is employed to prepare the porous coating layer and the resin layer comprises less than 10 wt % of the dispersing resin (see first binder, [0081]) and less than 3 wt % of the dispersant based on 100 wt % of the inorganic particles (see dispersant, [0081]).
Regarding claim 8, modified Ha discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the porous polymer substrate is (a) a polymer film comprising one polymer or a mixture of two or more polymers selected from the group consisting of polyethylene, polypropylene, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyaryletherketone, polyetherimide, polyamideimide, polybenzimidazole, polyethersulfone, polyphenylene oxide, cyclic olefin copolymer, polyphenylene sulfide, and polyethylene naphthalene, (b) a multiple film comprising a plurality of polymer films, (c) woven fabric, or (d) non-woven fabric (see porous substrate, [0023]).
Regarding claim 9, modified Ha discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the inorganic particles are selected from the group consisting of inorganic particles having a dielectric constant of 5 or higher, inorganic particles having lithium ion transfer ability, and a mixture thereof (see inorganic particles, [0046]).

Claim(s) 3–5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 2015/0303003 A1) in view of Hayakawa (US 2012/0258349 A1) as applied to claim(s) 2 and 6 above, and further in view of Hoshida et al. (US 2002/0034689 A1, hereinafter Hoshida).
Regarding claims 3–5 and 7, modified Ha discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein a total amount of the polymer resin (see first binder, [0081]) and the dispersant is 0.5 wt % to 10 wt % based on a weight of the inorganic particles (see dispersant, [0081]); and
wherein an amount of the dispersant is 1 wt % to 30 wt % (see dispersant, [0081]) based on an amount of the polymer resin (see first binder, [0081]).
Ha does not explicitly disclose:
wherein the dispersant is a fatty acid; and
wherein the dispersant is a branched or unbranched saturated or unsaturated fatty acid having 8 to 22 carbon atoms.
Hoshida discloses a porous coating layer comprising a dispersant that is a fatty acid (see surface-treating agents, [0025]); and wherein the dispersant is a branched or unbranched saturated or unsaturated fatty acid  having 8 to 22 carbon atoms (see higher fatty acids, [0025]) to improve the dispersibility of inorganic particles (see surface-treated, [0025]). Ha and Hoshida are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the dispersant of modified Ha with the fatty acid of Hoshida in order to improve the dispersibility of inorganic particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725